By JUDGE ALFRED D. SWERSKY
After denial of Defendant’s Motion to Suppress on January 26, 1989, the Court became concerned about its ruling on the question of whether or not a warrant was required before the officers could open and inspect the contents of the package after the dog had reacted positively to it.
The Court has previously made, on the record, its findings as to the other issues of consent and probable cause. To these findings the Court adds that the Defendant was placed under arrest subsequent to the reaction of the dog but prior to the opening of the plastic wrap around the package by the officers. This arrest was made with probable cause.
Once the Defendant was properly arrested, the police would have the right to search any containers within the reach of the Defendant, whether opened or not. Chimel v. California, 395 U.S. 752 (1969); New York v. Belton, 453 U.S. 454 (1981). Here, there is no doubt that the package was within an area that was within the "immediate control" of the Defendant. It is of no consequence that the police officers had control of the package. Chimel and Belton establish that a custodial arrest based upon probable cause is a reasonable intrusion and that thereafter *284the search does not depend on the probability that a weapon or evidence would in fact be found. See also, United States v. Robinson, 414 U.S. 218 (1973); United States v. Porter, 738 F.2d 622 (4th Cir. 1984).
. Under these facts, the ruling of the Court denying Defendant’s Motion to Suppress is correct and will stand.